ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that EMIL R. RESTAINO of BLOOMFIELD, who was admitted to the bar of this State in 1984, be suspended for a period of six months for making misrepresentations to a client and for gross neglect, in violation of RPC 1.1(a), RPC 1.3, RPC 8.4(a) and RPC 8.4(c);
And the Disciplinary Review Board further having recommended that if and when respondent is restored to practice, respondent be required to practice under the supervision of a proctor for a period of one year;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and EMIL R. RESTAINO is hereby suspended from the practice of law for a period of six months, effective May 26, 1992, and until the further Order of the Court; and it is further
ORDERED that if and when respondent is restored to the practice of law he shall practice under the supervision of a proctor for a period of one year, in accordance with Administrative Guideline No. 28; and it is further
ORDERED that EMIL R. RESTAINO be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorney; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*404ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.